Citation Nr: 1728315	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-32 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issue on appeal for additional development in October 2015 and June 2016.

The issues of entitlement to service connection for coronary artery disease, diabetes mellitus, and hypertension and entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) were referred for Agency of Original Jurisdiction (AOJ) action in June 2016.  There is no indication of any subsequent adjudication and the issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic eye disability for VA compensation purposes was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in August 2008 and April 2010 and the August 2015 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Eye disabilities are not included in the recognized list of qualifying chronic diseases.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As eye disabilities are not qualifying chronic diseases, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has an eye disability as result of active service.  His primary assertion is that his present eye symptoms/disability developed as a result of his use to surveying equipment at Guantanamo Bay, Cuba, eye problems during combat service in the Republic of Vietnam or the result of a motor vehicle accident (MVA) in 1966 involving facial trauma.  In a March 2010 statement a fellow serviceman, I.P., recalled that the Veteran had sustained injuries to his forehead and face in a 1966 MVA.  Service treatment records are negative, however, for complaint, treatment, or diagnosis related to an injury to the eyes.  Records show the Veteran had corrected myopia and that he wore eye glasses.  His June 1987 retirement examination revealed a normal clinical evaluation of the eyes.  

Private treatment records show the Veteran underwent laser surgery for a retinal tear in 2011.  At that time, he specifically denied having any history of ocular trauma.  A November 2015 report included diagnoses of essential (primary) hypertension, central retina vein occlusion (CRVO) of the right eye, cystoid macular degeneration of the right eye, horseshoe tear of the retina in the right eye without detachment, and bilateral age-related nuclear cataracts.  

VA examination in December 2015 included diagnoses of CRVO, macular scars, and horseshoe tear without detachment.  The Veteran reported vision problems after using surveying equipment in Cuba in 1962, that he had  symptom improvement based upon private eye exercise treatment, and then recurrence after performing extensive near work, such as map reading, in Vietnam.  The examiner noted service treatment records noted myopia with corrected visual acuity of 20/20 and no other ocular conditions.  It was further noted the Veteran underwent laser repair after a horseshoe tear with no retinal detachment was found in 2008.  He had a CRVO in the right eye in 2011 and subsequent cystoid macular edema.  

The examiner found that the Veteran's bilateral eye disorders were less likely incurred in or caused by an in-service injury, event, or illness.  The risk factors for retinal tears was noted to include advancing age, high myopia, and ocular trauma and that advancing age was the basic risk factor for development of vein occlusion with additional risk factors of hypertension, arteriosclerosis, and hyperlipidemia.  A review of the medical literature revealed no association between eye strain and retinal tears or central vein occlusion.  The examiner found the Veteran's retinal tear was more likely due to age and high myopia and that his CRVO was more likely due to his age and systemic medical conditions.

A November 2016 VA medical opinion found that the Veteran's eye disorders were less likely incurred in or caused by an in-service injury, event, or illness.  The examiner noted that a complete review of the record revealed a history of two eye disorders other than refractive error in the right eye, retinal detachment in 2008 and CRVO in 2011.  The risk factors for a retinal break were noted to include eye injury, inflammation, nearsightedness, and age.  The examiner noted the Veteran reported he sustained injuries in a 1966 MVA, but that details of the injuries were not available in his service treatment records.  The examiner found, however, that it was less likely that any damage to the eye (assuming that there was any)  would have resulted in a retinal detachment 42 years after an injury in service.  It was additionally noted that the risk factors for CRVO were hypertension, diabetes, and cardiovascular disease, but that service treatment records did not indicate a diagnosis for either of these disorders.  The examiner also noted that peer reviewed medical literature did not support the concept that pain medication is related to the development of CRVO or retinal detachment.

Based upon the evidence of record, the Board finds that a chronic eye disability for VA compensation purposes (i.e., disability other than refractive error) was not manifest during service and that a present eye disorder is not otherwise etiologically related to service or a service-connected disability.  There is no competent evidence of any symptoms or treatment attributable to a chronic eye disability for VA compensation purposes for many years after the Veteran's discharge from active service.  Nor is there any competent evidence that refractive error of the eye, a congenital or developmental defects, was aggravated beyond the normal course of the impairment during or as a result of active service.  The December 2015 and November 2016 VA opinions are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record, including applicable medical literature, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that he has an eye disability as a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Chronic eye disabilities are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran is competent to report observable symptoms; however, no symptoms of a chronic eye disability for VA compensation purposes associated with service or a service-connected disability have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay evidence is also outweighed by the competent medical evidence of record.

In conclusion, the Board finds that service connection for an eye disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the issue on appeal.


ORDER

Entitlement to service connection for an eye disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


